Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 10, 2016

                                        No. 04-16-00319-CV

                                       Joseph Aaron HENRY,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 15802A
                         Honorable N. Keith Williams, Judge Presiding


                                            ORDER
        On May 24, 2016, appellant filed a notice of appeal. On June 6, 2016, appellant filed an
affidavit of inability to pay costs in this court. It appears appellant did not file his affidavit in the
trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due to be filed in the trial court on May 24, 2016, the date his notice of appeal was
filed, or a motion for extension of time to file the affidavit was due in this court fifteen days
later, on June 8, 2016. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008). Accordingly, we GRANT the motion to extend time to file an affidavit of inability
to pay costs.

        We ORDER the clerk of this court to send copies of the affidavit and this order to the
trial court clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).
       We further ORDER the deadline for filing a contest to the affidavit of indigence is ten
days from the date of this order. Any contest must be filed in this court. See TEX. R. APP. P.
20.1(e)(1).



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court